                 Case 19-61605-grs                       Doc 18        Filed 01/07/20 Entered 01/07/20 17:53:37                                         Desc Main
                                                                       Document      Page 1 of 2

 Fill in this information to identify the case:
 Debtor name Pineville Medical Center LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Cardinal Health                                                                                                                                                                  $0.00
 7000 Cardinal Place
 Dublin, OH 43017
 Daniel Jones                                                                           Disputed                                                                                  $0.00
 C/O Melissa R.
 Dixon
 Gambrel and Wilder
 Law Offices PLLC
 1222 North Main
 Street
 London, KY 40741
 J. Clair Edwards,                                                                                                                                                                $0.00
 Trustee
 P.O. Box 1779
 Somerset, KY 42502
 Jones Day                                                                                                                                                              $522,102.00
 C/O Chris Anderson
 77 West Wacker
 Drive
 Chicago, IL 60601
 Mary L. Fullington                                                                     Disputed                                                                                  $0.00
 C/O Wyatt, Tarrant &
 Combs, LLP
 250 West Main
 Street, Suite 1600
 Lexington, KY 40507
 Paula Downey                                                                           Disputed                                                                                  $0.00
 C/O Melissa R.
 Dixon
 Gambrel and Wilder
 Law Offices PLLC
 1222 North Main
 Street
 London, KY 40741




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61605-grs                       Doc 18        Filed 01/07/20 Entered 01/07/20 17:53:37                                         Desc Main
                                                                       Document      Page 2 of 2

 Debtor    Pineville Medical Center LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Scott A. Zuber                                                                         Disputed                                                                                  $0.00
 C/O Chiesa
 Shahinian &
 Giantomasi PC
 One Boland Drive
 West Orange, NJ
 07052
 Terri Jane Freedman                                                                    Disputed                                                                                  $0.00
 C/O Chiesa
 Shahinian &
 Giantomasi PC
 One Boland Drive
 West Orange, NJ
 07052
 The Third Friday                                                                       Disputed                       Unknown                         $0.00               Unknown
 Total Return Fund,
 L.P.
 C/O Michael E.
 Lewitt
 85 N. Congress
 Avenue
 Delray Beach, FL
 33445




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
